Citation Nr: 1503972	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-35 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

3.  Entitlement to service connection for coronary artery disease to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from  September 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied that new and material evidence was submitted to reopen a previously denied claim for diabetes mellitus to include as due to exposure to herbicides and denied entitlement to service connection for coronary artery disease.

In April 2014 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection to diabetes mellitus and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 2009 denied service connection for diabetes mellitus to include as due to exposure to herbicides.

2.  Evidence received since the February 2009 rating decision that was not of record at that time and is not cumulative or redundant of the evidence of record at that time, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2009 RO rating decision that denied service connection for diabetes mellitus to include as due to exposure to herbicides is final.  38 U.S.C.A. § 7105(c) (West 2002).
 
2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2009, the RO denied service connection for diabetes on the basis that the Veteran did not have diabetes in-service.  In the alternative, the RO also noted that there was no evidence that the Veteran was exposed to Agent Orange as he was assigned to two blue water ships that did not dock in the Republic of Vietnam (RVN) and therefore the Veteran never set foot in the RVN.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b).  The decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).

Since the February 2009 rating decision, newly-received evidence includes a March 2014 statement from the Veteran's fellow shipmate, J.T., that reported that he and the Veteran both physically set foot in Da Nang, RVN.  This statement reports that he and the Veteran were both aviation electricians that would fly off ship, as needed, to Da Nang to work on RVAH-6 aircraft and return to the U.S.S. Enterprise within 12 to 24 hours.  J.T. reported that this occurred sometime between May and June 1969.  The submitted statement new and material in that it raises a reasonable possibility of substantiating the claim as this may show that the Veteran did serve in the Republic of Vietnam and therefore may have been exposure to herbicides.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, this claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Because new and material evidence has been submitted, the Board must reopen the claim of entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure.  VA must further develop the claim prior to addressing the merits of the claim.  Therefore, although the claim is reopened, the Board must remand the issue for further development.


ORDER

The claim of entitlement for service connection for diabetes mellitus is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran asserts that his diagnosed diabetes mellitus and coronary heart disease are due to exposure to herbicides while on active duty.  Initially, the Board notes that the Veteran's service treatment records and personnel records do not show that he ever set foot in the Republic of Vietnam.  However, at the April 2014 hearing before the Board, the Veteran submitted a statement from his fellow shipmate that stated that the Veteran flew from the U.S.S. Enterprise to Da Nang in the Republic of Vietnam sometime in May or June 1969 to conduct electrical repairs to RVAH-6 aircraft and then returned to the U.S.S. Enterprise.  

A July 2010 response from the Joint Services Records Research Center (JSRRC) notes that the U.S.S. Enterprise conducted two Special Operations periods on Yankee station in the Gulf of Tonkin from March 31, 1969 to April 16, 1969, and from May 31, 1969 to June 16, 1969.  However, this response does not indicate whether it is likely that the Veteran may have been transported to Da Nang, RVN in the course of his duties.  Furthermore, the submitted statement from the Veteran's shipmate now shows a specific date range in which the Veteran asserts he set foot in RVN.

Accordingly, a request should be made to  the JSRRC with the new additional evidence and approximate dates of exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact JSRRC or any appropriate source in order to determine whether the Veteran was exposed to herbicides during the course of his duties as an Aviation Electrician's Mate while assigned to the Reconnaissance Attack Squadron SIX (RVAH-6) aboard the U.S.S. Enterprise and specifically whether it is likely that the Veteran would have been transported to Da Nang, RVN in order to repair his assigned squadrons aircraft that were unable to return to the U.S.S. Enterprise, from May 1969 to June 1969.  Provide the JSRRC the March 2014 statement submitted by J.T. for reference.  Any responses should be documented in the claims file.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


